KELLEY, Judge,
concurring.
I join in the result reached by the majority; however, I feel obligated to distinguish the majority’s reliance upon Sullivan in its entirety. In Sullivan, this court stated that if the Driver License Compact provided, as a prerequisite for participation in the Compact, a procedure other than enactment, the authorization in 75 Pa.C.S. § 6146 permitting the Secretary of Transportation to enter into agreements relating to the enforcement of the Vehicle Code, would be sufficient to permit DOT to join the Compact by agreement. See Sullivan, 682 A.2d at 8. I believe that *253this language in Sullivan implies that the constitutional provisions of the Pennsylvania Constitution governing the enactment of laws may be altered or lessened by Congressional act. See generally Article 3 of the Pennsylvania Constitution.
Therefore, while I embrace totally the result in the case, I must disengage any relationship with the aforementioned language set forth in Sullivan which clearly implies that if the Compact language had permitted, it would have been permissive for the General Assembly to unconstitutionally delegate adoption of the Compact notwithstanding the specific requirements of our constitution governing the enactment of statutes. Accordingly, I would specifically repudiate the aforementioned language found in Sullivan and further hold that the sovereignty of the Commonwealth by constitutional requirements of enacting laws by the process of the General Assembly cannot be altered or lessened by Congressional act.